Exhibit 10.1

 

TRANSITION, SEPARATION AND RELEASE OF CLAIMS AGREEMENT

 

This Transition, Separation and Release of Claims Agreement (the “Agreement”) is
made as of the Agreement Effective Date (as defined below) by and between Ocular
Therapeutix, Inc. (the “Company”) and James Fortune (“Executive”) (together, the
“Parties”).

 

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of June 19, 2014 (the “Employment Agreement”), under which Executive
currently serves as Chief Operating Officer of the Company;

 

WHEREAS, the Parties mutually have agreed to establish terms for Executive’s
transition and separation from employment with the Company; and

 

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Separation Date; Resignation from
Position(s); Transition Period —

 

(a) Executive’s effective date of separation from employment with the Company
will be December 31, 2017 or such earlier date as may be mutually agreed upon by
the Company and Executive (the “Separation Date”).  Executive hereby resigns, as
of the Separation Date, from his position as Chief Operating Officer and from
any and all other positions he holds as an officer or employee of the Company,
and further agrees to execute and deliver any documents reasonably necessary to
effectuate such resignations, as requested by the Company. (The Company agrees
not to contest any application Executive may make for unemployment benefits
following the Separation Date; provided, however, that the Company will not
provide any false information to any government entity or fail to correct false
information.) As of the Agreement Effective Date, the Employment Agreement will
terminate and be of no further force or effect; provided, however, that Sections
5, 6 and 7, 8 and 12 thereof shall remain in full force and effect both during
the Transition Period (as defined below) and thereafter.

 

(b) The period between the Agreement Effective Date and the Separation Date will
be a transition period (the “Transition Period”). During the Transition Period,
Executive will continue to perform his regular duties as Chief Operating Officer
on a full-time basis and use his best efforts to professionally, timely and
cooperatively perform such duties, as well as such additional transition duties
as may be requested by and at the direction of the Company, including, without
limitation, assisting with the transition of his duties and responsibilities to
any individual hired by the Company to assume Executive’s responsibilities,
including any individual hired in the role of Chief Operating Officer or Senior
Vice President of Technical Operations (collectively, the “Transition Duties”).
Notwithstanding the foregoing, during the Transition Period the Company
understands and agrees that Executive will be undertaking a search for new
employment and shall be free to schedule job interviews as reasonably necessary
during regular business hours, so long as he continues to perform his Transition
Duties.   Furthermore,  should a Chief Operating Officer or Senior Vice
President of Technical Operations commence employment with the Company on a date
prior to the Separation Date (the “Successor Start Date”), Executive will not be
required to come into the office on a full time basis after the date that is two
(2) weeks following the Successor Start Date, but shall remain available
thereafter and until the Separation Date, upon

 

1

--------------------------------------------------------------------------------


 

request by the Company, to come into the office and/or to provide information or
answer questions by telephone or email related to his employment with the
Company and/or the transition of his duties. During the Transition Period,
Executive will continue to receive his current base salary and to participate in
the Company’s benefit plans (pursuant to the terms and conditions of such
plans).  Except as provided in Section 2 below, Executive shall not be entitled
to a bonus for calendar year 2017.

 

(c) Upon the Separation Date, Executive shall be paid, in accordance with the
Company’s regular payroll practices, all unpaid base salary earned through the
Separation Date, including any amounts for accrued unused vacation time to which
Executive is entitled through such date in accordance with Company policy, and
reimbursement of any properly incurred unreimbursed business expenses incurred
through the Separation Date (together, the “Accrued Obligations”).  As of the
Separation Date, all salary payments from the Company will cease and any
benefits Executive had as of the Separation Date under Company-provided benefit
plans, programs, or practices will terminate, except as required by federal or
state law or as otherwise specifically set forth in this Agreement.

 

2.                                      Separation Benefits — In consideration
of Executive’s entering into this Agreement, and provided Executive (i) signs
and returns this Agreement on or before October 16, 2017, (ii) continues
employment through the Transition Period in accordance with the terms hereof,
and (iii) signs and returns the Additional Release of Claims attached hereto as
Attachment A (the “Additional Release”) on but not before the Separation Date
(provided, however, that if the Separation Date is fewer than twenty-one (21)
days following the Receipt Date (as defined below), Executive must sign and
return the Additional Release no earlier than the Separation Date and no later
than the 22nd day after the Receipt Date), the Company will provide Executive
with the following separation benefits in consideration of Executive’s
commitments and obligations set forth in this Agreement and the exhibits and
attachments hereto (the “Separation Benefits”):

 

a.              Salary Continuation — Commencing on the Company’s first
regularly scheduled payroll date that follows the Additional Release Effective
Date (as defined in the Additional Release) (the “Payment Commencement Date”)
and continuing for twelve (12) months thereafter, Executive will receive salary
continuation payments, in accordance with the Company’s regular payroll
practices, in an aggregate amount equal to the base salary that Executive would
have received had he remained employed with the Company between the Separation
Date and the date that is twelve (12) months thereafter and continued to receive
his current base salary as in effect as of the Agreement Effective Date, less
all applicable taxes and withholdings (“Salary Continuation”). (Notwithstanding
the foregoing, if the 60th day following the Separation Date occurs in calendar
year 2018, then the Payment Commencement Date shall be no earlier than
January 1, 2018.)

 

b.              Group Health Insurance — Should Executive be eligible for and
timely elect to continue receiving for himself and his then-enrolled eligible
dependents group health and/or dental insurance coverage under the law known as
COBRA, the Company shall, commencing on the Separation Date, and continuing
until the earlier of (x) the date that is twelve (12) months following the
Separation Date, and (y) the end of the calendar month in which Executive
becomes eligible to receive group health insurance coverage under another
employer’s benefit plan (the “COBRA Contribution Period”), pay on Executive’s
behalf the amount of the premium for such coverage at the same rate that is in
effect on the Separation Date.  The balance of such premiums during the COBRA
Contribution Period (if any), and all premium costs after the COBRA Contribution
Period, shall be paid by Executive on a monthly basis during the elected period
of health insurance coverage

 

2

--------------------------------------------------------------------------------


 

under COBRA for as long as, and to the extent that, he remains eligible for and
elects to remain enrolled in COBRA continuation coverage. Executive agrees that,
should he obtain health and/or dental insurance coverage prior to the date that
is twelve (12) months following the Separation Date, Executive will so inform
the Company in writing within five (5) business days of obtaining such coverage.

 

c.               2017 Bonus — Should any annual bonus payments be made to active
Company executives for calendar year 2017, Executive will be eligible to receive
a bonus payment in the amount, if any, that he would have received had he
remained employed with the Company through the date on which the Company pays
such bonuses, based on the Board’s determination, in its sole discretion, of
both Executive’s individual performance and the Company’s overall corporate
performance. (For the avoidance of doubt, Executive is currently eligible for a
discretionary target annual bonus of 40% of his current base salary, but such
bonus, if any, may be higher or lower in the Board’s sole discretion.) Any
payment made pursuant to this Section 2(c) shall be subject to applicable taxes
and withholdings, and made to Executive in accordance with the Company’s regular
payroll practices at the same time that the Company pays such bonuses to active
and similarly situated executives who are eligible to receive such payments, but
no later than March 15, 2018.

 

Other than the Separation Benefits and Accrued Obligations, Executive will not
be eligible for, nor shall he have a right to receive, any payments or benefits
from the Company following the Separation Date. For the avoidance of doubt, the
Separation Benefits described herein are in lieu of, and not in addition to, the
Severance Compensation set forth in Section 4(b) of the Employment Agreement.
Executive acknowledges that he will not be eligible to receive the Separation
Benefits (or any payments or benefits from the Company other than the Accrued
Obligations) if he fails to timely enter into this Agreement and the Additional
Release.

 

It is intended that each installment of the separation payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder (“Section 409A”).  Neither the Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

 

3.                                      Release of Claims — In exchange for the
consideration set forth in this Agreement, which Executive acknowledges he would
not otherwise be entitled to receive, Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates, subsidiaries, parent companies, predecessors, and successors,
and all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties up to
the date on which he signs this Agreement, whether known or unknown, including,
but not limited to, any and all claims arising out of or relating to Executive’s
employment with, separation or termination from, and/or ownership of securities
of the Company, including, but not

 

3

--------------------------------------------------------------------------------


 

limited to, all claims under Title VII of the Civil Rights Act, the Americans
With Disabilities Act, the Genetic Information Nondiscrimination Act, the Family
and Medical Leave Act, the Worker Adjustment and Retraining Notification Act,
the Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§
11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102
and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act,
Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, all claims arising out of or related to
the Employment Agreement); all claims to any non-vested ownership interest in
the Company, contractual or otherwise; all state and federal whistleblower
claims to the maximum extent permitted by law; and any claim or damage arising
out of Executive’s employment with and/or separation from the Company (including
a claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that this release of claims shall not (i) prevent Executive from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that Executive acknowledges that he may not recover any
monetary benefits in connection with any such charge, investigation, or
proceeding, and Executive further waives any rights or claims to any payment,
benefit, attorneys’ fees or other remedial relief in connection with any such
charge, investigation or proceeding), (ii) deprive Executive of any vested
rights under any employee benefit plan or policy, stock plan or deferred
compensation arrangement, or any health care continuation to the extent required
by applicable law; or (iii) deprive Executive of any rights Executive may have
to be indemnified by the Company as provided in any agreement between the
Company and Executive or pursuant to the Company’s Certificate of Incorporation
or by-laws. This release of claims shall not extend to any claims Executive may
have against any persons that are Released Parties to the extent such claims are
(x) related solely to Executive’s ownership of the Company’s stock and
(y) unrelated to Executive’s employment relationship with the Company.

 

4.                                      Non-Solicitation and Non-Competition
Obligations — Executive acknowledges and reaffirms his non-competition and
non-solicitation obligations as set forth in Section 5(b) of the Employment
Agreement (the “Restrictive Covenant Obligations”), which Restrictive Covenant
Obligations survive his separation from employment with the Company and shall
remain in full force and effect.

 

5.                                      Non-Disclosure and Assignment
Obligations — Executive acknowledges and reaffirms his obligation, except as
otherwise permitted by Section 9 below, to keep confidential and not to use or
disclose any and all non-public information concerning the Company acquired by
him during the course of his employment with the Company, including, but not
limited to, any non-public information concerning the Company’s business,
operations, products, programs, affairs, performance, personnel, technology,
science, intellectual property, plans, strategies, approaches, prospects,
financial condition or development related matters.  Executive also acknowledges
his continuing obligations with respect to: (i) Confidential Information (as
defined in the Employment Agreement) and the non-disclosure and assignment
thereof, as set forth in Section

 

4

--------------------------------------------------------------------------------


 

5(a) of the Employment Agreement, and (ii) Inventions (as defined by the
Employment Agreement) and the assignment thereof and cooperation with respect
thereto, as set forth in Section 6 of the Employment Agreement, which
obligations survive his separation from employment with the Company and shall
remain in full force and effect.

 

6.                                      Non-Disparagement — Executive
understands and agrees that, except as otherwise permitted by Section 9 below,
he will not, in public or private, make any false, disparaging, negative,
critical, adverse, derogatory or defamatory statements, whether orally or in
writing, including online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, key opinion
leader, financial institution, research analyst or current or former employee,
board member, consultant, shareholder, client or customer of the Company,
regarding the Company, or any of the other Released Parties, or regarding the
Company’s business, operations, products, programs, affairs, performance,
personnel, technology, science, intellectual property, plans, strategies,
approaches, prospects, financial condition or development related matters.  For
the avoidance of doubt, the foregoing shall not prevent Executive from stating
or repeating factual information with respect to the Company or its assets which
is otherwise publicly available.  The Company agrees that its Board members and
its named executive officers (as determined pursuant to Item 402(a)(3) of
Regulation S-K) will not, in public or private, make any false, disparaging,
negative, critical, adverse, derogatory or defamatory statements, whether orally
or in writing, including online (including, without limitation, on any social
media, networking, or employer review site) or otherwise, to any person or
entity, including, but not limited to, any media outlet, industry group, key
opinion leader, financial institution, research analyst or current or former
employee, board member, consultant, shareholder, client or customer of the
Company, regarding Executive; provided, however, that nothing in this Section 6
shall restrict or otherwise limit such Board members or named executive officers
from disclosing events or circumstances in such manner as they or the Company
deem necessary to comply with or satisfy their or the Company’s disclosure,
reporting or other obligations under applicable law.

 

7.                                      Return of Company Property — Executive
confirms that, except as he may be specifically instructed otherwise by the
Company’s Chief Executive Officer, no later than the Separation Date (or at such
earlier time as requested by the Company), he will return to the Company all
property of the Company, tangible or intangible, including but not limited to
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones, tablets, etc.), Company identification and any other
Company-owned property in his possession or control and that he will leave
intact all electronic Company documents, including but not limited to those that
he developed or helped to develop during his employment.  Executive further
confirms that, except as he may be specifically instructed otherwise by the
Company’s Chief Executive Officer, no later than the Separation Date (or at such
earlier time as requested by the Company), he will cancel all accounts for his
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

8.                                      Confidentiality — Executive understands
and agrees that, except as otherwise permitted by Section 9 below, the contents
of the negotiations and discussions resulting in this Agreement shall be
maintained as confidential by Executive and his agents and representatives and
shall not be disclosed except as otherwise agreed to in writing by the Company
and except to his immediate family, legal, financial and tax advisors, on the
condition that any individuals so informed must hold the above information in
strict confidence.

 

5

--------------------------------------------------------------------------------


 

9.                                      Scope of Disclosure Restrictions —
Nothing in this Agreement or elsewhere prohibits Executive from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies, filing a
complaint with government agencies, or participating in government agency
investigations or proceedings.  Executive is not required to notify the Company
of any such communications; provided, however, that nothing herein authorizes
the disclosure of information Executive obtained through a communication that
was subject to the attorney-client privilege.  Further, notwithstanding
Executive’s confidentiality and nondisclosure obligations, Executive is hereby
advised as follows pursuant to the Defend Trade Secrets Act: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  An individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”

 

10.                               Cooperation — Executive agrees that, to the
extent permitted by law, he shall cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator.  Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel, at reasonable times and
locations designated by the Company, to investigate or prepare the Company’s
claims or defenses, to prepare for trial or discovery or an administrative
hearing, mediation, arbitration or other proceeding, to provide any relevant
information in his possession, and to act as a witness when requested by the
Company. The Company will reimburse Executive for all reasonable and documented
out of pocket costs that he incurs to comply with this paragraph.  Executive
further agrees that, to the extent permitted by law, he will notify the Company
promptly in the event that he is served with a subpoena (other than a subpoena
issued by a government agency), or in the event that he is asked to provide a
third party (other than a government agency) with information concerning any
actual or potential complaint or claim against the Company.

 

11.                               Amendment and Waiver — This Agreement and the
Additional Release, upon their respective effective dates, shall be binding upon
the Parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties.  This Agreement and the Additional Release are
binding upon and shall inure to the benefit of the Parties and their respective
agents, assigns, heirs, executors/administrators/personal representatives, and
successors.  No delay or omission by the Company in exercising any right under
this Agreement or the Additional Release shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 

12.                               Validity — Should any provision of this
Agreement or the Additional Release be declared or be determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement or the Additional Release.

 

6

--------------------------------------------------------------------------------


 

13.                               Nature of Agreement — Both Parties understand
and agree that this Agreement is a transition and separation agreement and does
not constitute an admission of liability or wrongdoing on the part of the
Company or Executive.

 

14.                               Time for Consideration and Revocation —
Executive acknowledges that he was initially presented with this Agreement on
October 13, 2017 (the “Receipt Date”).  Executive understands that this
Agreement shall be of no force or effect unless he signs and returns this
Agreement on or before October 16, 2017 (the day of such execution, the
“Agreement Effective Date”).  Executive further understands that he will not be
eligible to receive the Separation Benefits unless he timely signs, returns, and
does not revoke the Additional Release.

 

15.                               Acknowledgments — Executive acknowledges that
he has been given a reasonable amount of time to consider this Agreement, and at
least twenty-one (21) days from the Receipt Date to consider the Additional
Release (such 21-day period, the “Consideration Period”), and that the Company
is hereby advising him to consult with an attorney of his own choosing prior to
signing this Agreement and the Additional Release.  Executive further
acknowledges and agrees that any changes made to this Agreement or any exhibits
or attachments hereto following his initial receipt of this Agreement on the
Receipt Date, whether material or immaterial, shall not re-start or affect in
any manner the Consideration Period. Executive understands that he may revoke
the Additional Release for a period of seven (7) days after he signs it by
notifying the Company in writing, and that the release shall not be effective or
enforceable until the expiration of the seven (7) day revocation period.   
Executive understands and agrees that by entering into the Additional Release he
will be waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he will have received consideration beyond that to
which he was previously entitled.

 

16.                               Voluntary Assent — Executive affirms that no
other promises or agreements of any kind have been made to or with Executive by
any person or entity whatsoever to cause him to sign this Agreement, and that he
fully understands the meaning and intent of this Agreement and that he has been
represented by counsel of his own choosing.  Executive further states and
represents that he has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.

 

17.                               Governing Law — This Agreement and the
Additional Release shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions. 
Each of the Company and Executive hereby irrevocably submits to and acknowledges
and recognizes the exclusive jurisdiction and venue of the courts of the
Commonwealth of Massachusetts, or if appropriate, the United States District
Court for the District of Massachusetts (which courts, for purposes of this
Agreement and the Additional Release, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement and the Additional Release or the subject
matter thereof.

 

18.                               Entire Agreement — This Agreement, including
all exhibits and attachments hereto, contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s transition and separation from the Company, separation benefits and
the settlement of claims against the Company, and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith, including, without limitation, the Employment Agreement (with the
exception of Sections 5, 6, 7, 8, and 12 thereof, as set forth above).

 

7

--------------------------------------------------------------------------------


 

19.                               Tax Acknowledgement — In connection with the
Separation Benefits provided to Executive pursuant to this Agreement, the
Company shall withhold and remit to the tax authorities the amounts required
under applicable law, and Executive shall be responsible for all applicable
taxes owed by him with respect to such Separation Benefits under applicable
law.  Executive acknowledges that he is not relying upon the advice or
representation of the Company with respect to the tax treatment of any of the
Separation Benefits set forth in this Agreement.  Executive further acknowledges
and agrees that the Company is not making any representations or warranties to
him and shall have no liability to him or any other person if any provisions of
or payments and benefits provided under this Agreement are determined to
constitute deferred compensation subject to Section 409A but not to satisfy an
exemption from, or the conditions of, that section.

 

20.                               Counterparts — This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.  Facsimile and
PDF signatures shall be deemed to be of equal force and effect as originals.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

 

 

By:

/s/Antony Mattessich

 

Date: October 13, 2017

Name:

Antony Mattessich

 

 

Title:

President and Chief Executive Officer

 

 

 

I hereby agree to the terms and conditions set forth above.  I have been given a
reasonable amount of time to consider this Agreement and I have chosen to
execute this on the date below.  I further understand that the Separation
Benefits are contingent upon my timely execution, return and non-revocation of
the Additional Release, and that I have been given at least twenty-one (21) days
to consider such Release, and will have seven (7) days in which to revoke my
acceptance after I sign such Release.

 

James Fortune

 

 

/s/ James  Fortune

 

Date: October 13, 2017

 

[Signature Page to Transition, Separation and Release of Claims Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

ADDITIONAL RELEASE OF CLAIMS

 

This Additional Release of Claims (this “Additional Release”) is made as of the
date set forth opposite James Fortune’s (“Executive”) signature below, by
Executive.  Capitalized terms used but not defined herein have the meanings set
forth in the Transition, Separation and Release of Claims Agreement (the
“Separation Agreement”) to which this Additional Release is attached as
Attachment A.

 

WHEREAS, Executive’s Separation Date has occurred on or prior to the execution
of this Additional Release; and

 

WHEREAS, Executive is entering into this Additional Release in accordance with
the terms and conditions set forth in Section 2 of the Separation Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.             Release — In consideration of the Separation Benefits set forth
in the Separation Agreement, which Executive acknowledges he would not otherwise
be entitled to receive, Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that Executive
ever had or now has against any or all of the Released Parties up to the date on
which he signs this Additional Release, whether known or unknown, including, but
not limited to, any and all claims arising out of or relating to Executive’s
employment with, separation or termination from, and/or ownership of securities
of, the Company including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§
11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102
and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act,
Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all state and federal whistleblower claims to the maximum extent
permitted by law; and any claim or damage arising out of Executive’s provision
of services to and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that this
release of claims shall not (i) prevent Executive from filing a charge with,
cooperating with, or participating in any investigation or proceeding before,
the Equal Employment Opportunity Commission or a state fair employment practices
agency (except that

 

[Attachment A to Transition, Separation and Release of Claims Agreement —
Additional Release of Claims]

 

--------------------------------------------------------------------------------


 

Executive acknowledges that he may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and Executive
further waives any rights or claims to any payment, benefit, attorneys’ fees or
other remedial relief in connection with any such charge, investigation or
proceeding), (ii) deprive Executive of any vested rights under any employee
benefit plan or policy, stock plan or deferred compensation arrangement, or any
health care continuation to the extent required by applicable law; or
(iii) deprive Executive of any rights Executive may have to be indemnified by
the Company as provided in any agreement between the Company and Executive or
pursuant to the Company’s Certificate of Incorporation or by-laws. This release
of claims shall not extend to any claims Executive may have against any persons
that are Released Parties to the extent such claims are (x) related solely to
Executive’s ownership of the Company’s stock and (y) unrelated to Executive’s
employment relationship with the Company.

 

2.             Return of Company Property — Executive confirms that, except as
he has been specifically instructed otherwise by the Company’s Chief Executive
Officer, he has returned to the Company all property of the Company, tangible or
intangible, including but not limited to keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones, tablets, etc.),
Company identification and any other Company-owned property in his possession or
control and that he has left intact all electronic Company documents, including
but not limited to those that he developed or helped to develop during his
employment. Executive further confirms that, except as he has been specifically
instructed otherwise by the Company’s Chief Executive Officer, he has canceled
all accounts for his benefit, if any, in the Company’s name, including but not
limited to, credit cards, telephone charge cards, cellular phone and/or wireless
data accounts and computer accounts.

 

3.             Business Expenses; Final Compensation — Executive acknowledges
that he has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of his employment and that no other
reimbursements are owed to him.  Executive further acknowledges that he has
received all compensation due to him from the Company, including, but not
limited to, all wages, bonuses and accrued, unused vacation time, and that he is
not eligible or entitled to receive any additional payments or consideration
from the Company beyond that provided for in Section 2 of the Separation
Agreement.

 

4.             Time for Consideration; Acknowledgments — Executive acknowledges
that, in order to receive the Separation Benefits, he must sign and return this
Additional Release on, but not before the Separation Date (provided, however,
that if the Separation Date is fewer than twenty-one (21) days following the
Receipt Date, he must sign and return this Additional Release no earlier than
the Separation Date and no later than the twenty-second (22nd) day after the
Receipt Date).  Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Additional Release, and that the Company
advised him to consult with an attorney of his own choosing prior to signing
this Additional Release.  Executive understands that he may revoke this
Additional Release for a period of seven (7) days after he signs it by notifying
the Company in writing, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period (the
day immediately following expiration of such revocation period, the “Additional
Release Effective Date”).  In the event Executive executes this Additional
Release within fewer than twenty-one (21) days after the Receipt Date, he
acknowledges that such decision is entirely voluntary and that he has had the
opportunity to consider such release until the end of the twenty-one (21) day
period.  Executive understands and agrees that by entering into this Additional
Release, he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

--------------------------------------------------------------------------------


 

5.             Voluntary Assent — Executive affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Additional Release, and that he fully
understands the meaning and intent of this Additional Release.  Executive states
and represents that he has had an opportunity to fully discuss and review the
terms of this Additional Release with an attorney. Executive further states and
represents that he has carefully read this Additional Release, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

 

For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Separation Agreement.

 

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
Separation Benefits, to which I acknowledge I would not be entitled if I did not
sign this Additional Release.  I intend that this Additional Release will become
a binding agreement between me and the Company if I do not revoke my acceptance
in seven (7) days.

 

James Fortune

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------